
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


         LOGO [g737655.jpg]


NON-QUALIFIED STOCK OPTION


non-transferable

GRANT TO

(the "Participant")

the right to purchase (the "Option") from Superior Essex Inc. (the "Company")

shares of its common stock, par value $0.01 per share, at the exercise price of

per share

pursuant to and subject to the provisions of the Superior Essex Inc. 2003 Stock
Incentive Plan (the "Plan") and to the terms and conditions set forth on the
reverse hereof. By accepting the Option, the Participant, shall be deemed to
have agreed to the terms and conditions set forth in this Certificate and the
Plan.

IN WITNESS WHEREOF, Superior Essex Inc. acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the day
and year first above written.

    SUPERIOR ESSEX INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

Its: Authorized Officer
 
 
 
 
Option Grant Date:

--------------------------------------------------------------------------------



NQSO

        1.    Grant of Option.    The Company hereby grants under the Superior
Essex Inc. 2003 Stock Incentive Plan (the "Plan"), to the Participant named on
the reverse hereof a non-qualified stock option (the "Option") to purchase from
the Company, on the terms and conditions set forth in this certificate (the
"Certificate"), the number of shares ("Shares") indicated on the reverse hereof
of the Company's $0.01 par value common stock ("Common Stock"), at the exercise
price per share set forth on the reverse hereof (the "Option Price").
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan. By accepting this Option, the Participant is
deemed to agree to comply with the terms of the Plan, this Certificate and all
applicable laws and regulations.

        2.    Tax Matters.    No part of the Option granted hereby is intended
to qualify as an "incentive stock option" under Section 422 of the Internal
Revenue Code of 1986, as amended (the "Code").

        3.    Vesting.    (a) Except as set forth below, the Option shall vest
and become exercisable as provided below, which shall be cumulative. To the
extent that the Option has become exercisable with respect to a number of shares
of Common Stock as provided below, the Option may thereafter be exercised by the
Participant, in whole or in part, at any time or from time to time prior to the
expiration of the Option as provided herein and in accordance with
Section 6.3(d) of the Plan, including, without limitation, the filing of such
written form of exercise notice, if any, as may be required by the Committee and
payment in full of the Option Price multiplied by the number of shares of Common
Stock so exercised. Upon expiration of the Option, the Option shall be canceled
and no longer exercisable. The following table indicates each date upon which
the Participant shall be entitled to exercise the Option with respect to the
percentage of Shares vested indicated beside that date provided that the
Participant is continuously employed (or on approved leave of absence) at all
times until the applicable vesting date:

Vesting Date


--------------------------------------------------------------------------------

  Number of Shares Vested

--------------------------------------------------------------------------------

  One Year After Grant Date (indicated on the reverse hereof)   25 % Two Years
After Grant Date   25 % Three Years After Grant Date   25 % Four Years After
Grant Date   25 %

        There shall be no proportionate or partial vesting in the periods prior
to each vesting date and all vesting shall occur only on the appropriate vesting
date.

        (b)   Notwithstanding the above, the Option shall vest and become
exercisable as to all of the shares covered by the Option in the event of the
Participant's death, Disability or Retirement, or if the Participant's
employment is terminated by the Company without Cause or by the Participant for
Good Reason within six months after a Change in Control, or such earlier time as
may be set forth in an employment agreement, change in control agreement or
similar agreement in effect between the Company or an Affiliate and the
Participant. For purposes of this Certificate, "Good Reason" means: (1) in the
case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate and the Participant at the time of determination (or where there is
such an agreement but it does not define "good reason" (or words of like
import)), without the Participant's consent: (i) a reduction in the
Participant's base salary as then in effect, or (ii) a material reduction,
measured in terms of aggregate value rather than on an individual benefit basis,
of employee benefits to which the Participant is entitled (other than an overall
reduction in benefits that affects substantially all full-time employees of the
Company and its Affiliates); provided that any event described in clause (i) or
(ii) above shall constitute Good Reason only if the Company fails to cure such
event within 20 days after receipt from the Participant of written notice of the
event which constitutes Good Reason; and provided, further, that Good Reason
shall cease to exist for an event on the 60th day following the later of its
occurrence or the Participant's knowledge thereof, unless the Participant has
given the Company written notice thereof prior to such date; or (2) in the case
where there is an employment agreement, consulting agreement, change in control

--------------------------------------------------------------------------------




agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of determination that defines "good reason" (or
words of like import), "good reason" as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of "good
reason" only applies on occurrence of a Change in Control or in contemplation of
a Change in Control, such definition of "good reason" shall apply to the extent
provided therein.

        (c)   The Committee may, in its sole discretion, provide for accelerated
vesting of the Option at any time.

        4.    Option Term.    The term of the Option shall be ten (10) years
after the Grant Date, subject to earlier termination in the event of the
Participant's Termination as specified in Section 5 below.

        5.    Termination.    Subject to Section 4 above and the terms of the
Plan, the Option, to the extent vested at the time of the Participant's
Termination, shall remain exercisable to the extent provided in Section 8.2 of
the Plan or such longer period as may be provided in a separate agreement with
the Participant. Any portion of the Option that is not vested as of the date of
the Participant's Termination for any reason (after giving effect to any
accelerated vesting pursuant to Section 3(b) hereof) shall terminate and expire
as of the date of such Termination.

        6.    Restriction on Transfer of Option.    No part of the Option shall
be Transferable other than by will or by the laws of descent and distribution
and during the lifetime of the Participant, may be exercised only by the
Participant or the Participant's guardian or legal representative. In addition,
the Option shall not be assigned, negotiated, pledged or hypothecated in any way
(except as provided by law or herein), and the Option shall not be subject to
execution, attachment or similar process. Upon any attempt to Transfer the
Option or in the event of any levy upon the Option by reason of any execution,
attachment or similar process contrary to the provisions hereof, the Option
shall immediately become null and void. Notwithstanding the foregoing, the
Option shall be Transferable to the Participant's spouse or former spouse
pursuant to a domestic relations order under applicable state law that is
reasonably acceptable to the Committee. Any such transferee may not subsequently
transfer the Option other than by will or by the laws of descent and
distribution and the Option (and any Common Stock acquired as a result of the
exercise of the Option) remains subject to the terms of this Certificate and the
Plan.

        7.    Rights as a Stockholder.    The Participant shall have no rights
as a stockholder with respect to any shares covered by the Option unless and
until the Participant has become the holder of record of the Shares, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares, except as otherwise specifically
provided for in the Plan.

        8.    Provisions of Plan Control.    This Certificate is subject to all
the terms, conditions and provisions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. If and to the extent that this Certificate conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Certificate shall be deemed to be modified accordingly,
provided that to the extent the Plan provides the Committee with discretion to
determine the terms of the Option, the exercise of such discretion shall not be
considered to be inconsistent with the terms of the Plan. This Certificate
contains the entire understanding of the parties with respect to the subject
matter hereof and supersedes any prior agreements between the Company and the
Participant with respect to the subject matter hereof.

        9.    Notices.    Any notice or communication given hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person,
or by United States mail, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):

If to the Company, to: Superior Essex Inc., 150 Interstate North Parkway,
Atlanta, Georgia 30339; Attention: Corporate Secretary. Notices to the
Participant will be directed to the address of the Participant then currently on
file with the Company.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



NON-QUALIFIED STOCK OPTION
